MEMORANDUM DECISION                                                             FILED
      Pursuant to Ind. Appellate Rule 65(D),                                      Feb 05 2018, 5:29 am

      this Memorandum Decision shall not be                                           CLERK
                                                                                  Indiana Supreme Court
      regarded as precedent or cited before any                                      Court of Appeals
                                                                                       and Tax Court
      court except for the purpose of establishing
      the defense of res judicata, collateral
      estoppel, or the law of the case.


      ATTORNEYS FOR APPELLANTS                                 ATTORNEYS FOR APPELLEE
      Darren A. Craig                                          Libby Yin Goodknight
      Michele Lorbieski Anderson                               Kay Dee Baird
      Frost Brown Todd, LLC                                    C. Daniel Motsinger
      Indianapolis, Indiana                                    Krieg DeVault LLP
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      LaPlace Indiana, LLC, Plaza                              February 5, 2018
      Properties Inc., and L.G.R.                              Court of Appeals Case No.
      Realty Inc.,                                             49A02-1612-MF-02902
      Appellants-Defendants,                                   Appeal from the Marion Superior
                                                               Court
              v.                                               The Honorable Heather A. Welch,
                                                               Judge
      Lakeland West Capital XXIV,                              Trial Court Cause No.
      LLC,                                                     49D01-1511-MF-37130
      Appellee-Plaintiff.



      Mathias, Judge.

[1]   LaPlace Indiana, LLC, Plaza Properties, Inc., and L.G.R. Realty, Inc.

      (collectively “the Defendants”) appeal the trial court’s grant of partial summary
      Court of Appeals of Indiana | Memorandum Decision 49A02-1612-MF-02902 | February 5, 2018            Page 1 of 16
      judgment to Lakeland West Capital XXIV, LLC (“Lakeland”) awarding

      Lakeland a judgment on Count I to enforce its loan obligations under the Note,

      and Count III, seeking foreclosure on the assignment that gave LaPlace a

      revocable, limited license to collect and receive rents on the mortgaged

      property. The Defendants argue that the trial court erred when it entered a

      money judgment against LaPlace because the terms of the Note did not permit

      the lender to seek a deficiency judgment against LaPlace. And, the Defendants

      argue that the trial court erred when it concluded that after LaPlace defaulted

      on its loan obligations, Lakeland’s interest in the rents collected on the

      mortgaged properties was superior to Plaza Properties and L.G.R. Realty’s

      claim to management fees and leasing commissions.


[2]   Concluding that the trial court properly entered summary judgment in favor of

      Lakeland, we affirm.


                                  Facts and Procedural History
[3]   On December 3, 2004, LaPlace and Lakeland1 executed a Note in the principal

      amount of $15,000,000 and an accompanying mortgage agreement concerning

      four parcels of commercial real estate located in Indianapolis and Clarksville,

      Indiana. LaPlace agreed to make monthly payments on the first day of each

      month up to and including December 1, 2014. The outstanding principal




      1
       Lakeland was not the original lender. The note, mortgage and assignment were sold or transferred to
      various entities, until they were purchased by Lakeland in July 2015.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1612-MF-02902 | February 5, 2018       Page 2 of 16
      balance of the note and all accrued but unpaid interest was due and payable on

      January 1, 2015. The terms of the note and mortgage defined an event of

      default as “failure to make payment of (1) interest or principal on the Note

      within five (5) days after the same is due, or (2) the entire Debt on or before the

      Maturity Date [of the Note].” Appellants’ App. Vol. II, p. 139.


[4]   Also, on December 3, 2004, LaPlace and Lakeland executed an “Assignment of

      Leases and Rents” for the four commercial properties subject to the mortgage.

      Under the assignment, Lakeland granted to LaPlace “a revocable, limited

      license, subject to its revocation, termination and the other applicable terms and

      provisions of this Assignment, to exercise and enjoy all incidences of the status

      of a lessor” of the mortgaged property, including the right to collect rent on the

      mortgage property. Appellants’ App. Vol. III, p. 30. However, in the event of a

      default, LaPlace’s right to collect and receive rent on the mortgaged property

      “shall automatically terminate and be revoked,” and Lakeland “shall

      immediately and without notice, . . . be entitled, whether or not [Lakeland]

      enters upon or takes control of the Mortgaged Property, to collect and possess

      the Rents and sums due under any Lease Guaranties.” Id. Pursuant to both the

      assignment and the mortgage, LaPlace agreed to apply any rents collected to

      pay the mortgage before allocating the collected rents to pay expenses

      associated with managing and leasing the mortgaged properties.


[5]   Plaza Properties managed the mortgaged properties for LaPlace and entered

      into management agreements with LaPlace on the same date the Note,



      Court of Appeals of Indiana | Memorandum Decision 49A02-1612-MF-02902 | February 5, 2018   Page 3 of 16
      mortgage, and assignment of leases were executed.2 The management

      agreement provided that Plaza Properties’s management fees were calculated as

      a percentage of the rents collected on the mortgaged properties. The agreement

      also stated that Plaza Properties’s rights and interests under the Management

      Agreement were “in all respects subordinate and inferior to the liens and

      security interests created or to be created for the benefit of [Lakeland], its

      successors and assigns, and securing the repayment of the Note including,

      without limitation, those created under the Mortgage covering, among other

      things,” the mortgaged properties. Appellants’ App. Vol. IV, p. 167.


[6]   Eventually, Plaza Properties hired L.G.R. Realty to assist in managing and

      leasing the four mortgaged properties as a real estate broker pursuant to a

      leasing contract. Plaza Properties signed the agreement on behalf of LaPlace.

      The leasing agreement stated that L.G.R. would receive commissions based on

      a percentage of net rent due from tenants who signed leases for the mortgaged

      properties.


[7]   LaPlace failed to pay the principal and accrued interest when the note matured

      on January 1, 2015. On November 6, 2015, Lakeland filed a complaint seeking

      to enforce the note and foreclose on the four mortgaged properties. In the

      complaint, Lakeland alleged that LaPlace’s default terminated LaPlace’s

      limited license under the assignment, and Lakeland’s interest in any rents



      2
        The management agreement was signed by the same individual for both LaPlace and Plaza Properties, and
      that individual was the president of both companies.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1612-MF-02902 | February 5, 2018    Page 4 of 16
      collected on the mortgaged properties was superior to the interest that LaPlace,

      Plaza Properties, and L.G.R. Realty had in the rents. In Count V of the

      complaint, Lakeland claimed that LaPlace committed conversion after

      defaulting on the note because LaPlace collected rents to pay management fees

      to Plaza Properties and leasing commissions to L.G.R. Realty instead of

      applying the rents to the outstanding indebtedness under the Note. Finally,

      Lakeland requested a receiver, and the trial court appointed a receiver over the

      mortgaged properties on January 8, 2016.


[8]   Summary judgment proceedings ensued, and both Lakeland and the

      Defendants filed motions for partial summary judgment. The Defendants

      admitted that LaPlace defaulted on its obligations under the Note and did not

      contest foreclosure of the mortgage under Count II of the complaint. However,

      LaPlace argued that it was entitled to summary judgment on Count I of the

      complaint, which sought to enforce the Note with a monetary judgment.

      LaPlace argued that Lakeland could only secure the debt for repayment of the

      loan by foreclosing on the mortgaged properties. Plaza Properties and L.G.R.

      Realty argued that they were entitled to retain the fees and commissions they

      collected on the mortgaged properties after LaPlace defaulted.


[9]   The trial court held a hearing on the parties’ summary judgment motions and

      on October 28, 2016, issued an order granting Lakeland’s motion for partial

      summary judgment on Counts I, II, and III of the complaint. Likewise, the

      court denied the Defendants’ cross motion for partial summary judgment on



      Court of Appeals of Indiana | Memorandum Decision 49A02-1612-MF-02902 | February 5, 2018   Page 5 of 16
       those counts.3 The court entered a judgment in favor of Lakeland “with regards

       to the Note” in the amount of $13,231,257.68 plus interest. Appellants’ App.

       Vol. II, p. 36. The judgment also foreclosed the “liens and security interests of

       the Mortgage in favor of Lakeland” and directed “the sale of the Mortgaged

       Property.” Id. at 37. The court’s order also stated that Lakeland “can only

       foreclose upon the property and use the judgment [against LaPlace] toward a

       credit bid at the auction. [Lakeland] is not allowed to seek a further deficiency

       against Defendants following the auction of the property.” Id. at 31–32. Finally,

       the court entered judgment in Lakeland’s favor, foreclosing on the assignment,

       and declared that Lakeland’s rights and interests to the rents were superior to

       any right that LaPlace may have had to rents under the assignment and any

       rights Plaza Properties and L.G.R. Realty may have to a percentage of the rents

       by virtue of the management and leasing agreements.


[10]   On November 29, 2016, the trial court amended its order to make it a final,

       appealable judgment as to Counts I, II, and III of Lakeland’s complaint. The

       Defendants appeal the court’s judgment on Count I (the money judgment

       against LaPlace) and Count III (foreclosing on the assignment). The

       Defendants do not challenge the trial court’s judgment on Count II, which

       foreclosed the mortgage and directed the sale of the mortgaged properties.




       3
        The Defendants filed a motion for summary judgment on Lakeland’s conversion claim, which the trial
       court also denied. That ruling is not at issue in this appeal.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1612-MF-02902 | February 5, 2018    Page 6 of 16
                                          Standard of Review
[11]   Our standard of review of summary judgments is well-settled. “Summary

       judgment is appropriate only when there is no genuine issue of material fact and

       the moving party is entitled to judgment as a matter of law.” Alva Elec., Inc. v.

       Evansville-Vanderburgh Sch. Corp., 7 N.E.3d 263, 267 (Ind. 2014) (citing Ind.

       Trial Rule 56(C)). We review the grant or denial of a summary judgment

       motion de novo. Layne v. Layne, 77 N.E.3d 1254, 1264 (Ind. Ct. App. 2017),

       trans. denied. The filing of cross motions for summary judgment does not alter

       our standard of review, as we consider each motion separately to determine

       whether the moving party is entitled to judgment as a matter of law. Roberts v.

       Henson, 72 N.E.3d 1019, 1026 (Ind. Ct. App. 2017). We may affirm a grant of

       summary judgment on any theory supported by the designated evidence. Alva

       Elec., 7 N.E.3d at 267.


[12]   This appeal requires the interpretation of a contract. Interpretation and

       construction of contract provisions are questions of law. John M. Abbott, LLC v.

       Lake City Bank, 14 N.E.3d 53, 56 (Ind. Ct. App. 2014). Therefore, cases

       involving contract interpretation are particularly appropriate for summary

       judgment. Id.


               When construing the meaning of a contract, our primary task is
               to determine and effectuate the intent of the parties. First, we
               must determine whether the language of the contract is
               ambiguous. The unambiguous language of a contract is
               conclusive upon the parties to the contract and upon the courts.
               If the language of the instrument is unambiguous, the parties’
               intent will be determined from the four corners of the contract. If,
       Court of Appeals of Indiana | Memorandum Decision 49A02-1612-MF-02902 | February 5, 2018   Page 7 of 16
               on the other hand, a contract is ambiguous, its meaning must be
               determined by examining extrinsic evidence[,] and its
               construction is a matter for the fact-finder. When interpreting a
               written contract, we attempt to determine the intent of the parties
               at the time the contract was made. We do this by examining the
               language used in the instrument to express their rights and duties.
               We read the contract as a whole and will attempt to construe the
               contractual language so as not to render any words, phrases, or
               terms ineffective or meaningless.


       T-3 Martinsville, LLC v. U.S. Holding, LLC, 911 N.E.2d 100, 111 (Ind. Ct. App.

       2009), clarified on reh'g, 916 N.E.2d 205, trans. denied (citation omitted).


                                        The Money Judgment
[13]   LaPlace argues that the trial court improperly entered a money judgment

       against it because the Note and mortgage did not allow for that relief. Lakeland

       contends that LaPlace ignores the provisions in the Note and mortgage

       allowing for the relief it sought and that LaPlace “wrongly conflates a

       deficiency judgment that may follow the sale of the mortgaged property with

       the initial money judgment in a foreclosure action.” Appellee’s Br. at 16.


[14]   In support of its argument, LaPlace relies on the following provision of the

       Note titled “Exculpation.”


               Subject to the qualifications below, Lender shall not enforce the
               liability and obligation of Borrower to perform and observe the
               obligations contained in this Note, the Mortgage or in any of the
               other Loan Documents by any action or proceeding wherein a
               money judgment shall be sought against Borrower, except that
               Lender may bring a foreclosure action, a trustee sale, an action
               for specific performance or any other appropriate action or
       Court of Appeals of Indiana | Memorandum Decision 49A02-1612-MF-02902 | February 5, 2018   Page 8 of 16
               proceeding to enable the Lender to enforce and realize upon its
               interests under this Note, the Mortgage and the other Loan
               Documents, or in the Mortgaged Property, the Rents (as defined
               in the Mortgage), or any other collateral given to Lender. . . By
               accepting this Note, the Mortgage and the other Loan
               Documents, Lender agrees that it shall not except as otherwise
               herein provided, sue for, seek or demand any deficiency
               judgment against Borrower in any such action or proceeding
               under or by reason of or under or in connection with this Note,
               the Mortgage or the other Loan Documents.


       Appellants’ App. Vol. II, p. 82. The mortgage document contains nearly

       identical language in a section titled “Recourse Provisions.” Id. at 155.


[15]   LaPlace claims that the Exculpation and Recourse Provisions created a

       nonrecourse loan. “This means that the mortgagor has no personal liability for

       the indebtedness secured by the subject property.” Forty-One Associates, LLC v.

       Bluefield Associates, L.P., 809 N.E.2d 422, 427 (Ind. Ct. App. 2004) (citing

       Huntingburg Prod. Credit Ass’n v. Griese, 456 N.E.2d 448, 452 (Ind. Ct. App.

       1983) (stating that a mortgage may secure the debt of another without the

       mortgagor assuming personal responsibility for the debt)). And the owner of a

       property must assume the risk of loss. Humphries v. Ables, 789 N.E.2d 1025,

       1035 (Ind. Ct. App. 2003) (citing Ridenour v. France, 442 N.E.2d 716, 717 (Ind.

       Ct. App. 1982) (upon consummation of real estate contract, purchasers become

       equitable owners and, absent contrary agreement, must assume risk of loss)).


[16]   Lakeland argues that the quoted language “merely limited Lakeland’s ability to

       enforce a judgment entered against LaPlace by restricting enforcement of that


       Court of Appeals of Indiana | Memorandum Decision 49A02-1612-MF-02902 | February 5, 2018   Page 9 of 16
       judgment to the extent of LaPlace’s interest in the Mortgaged Property, Rents,

       and other collateral given to Lakeland.” Appellee’s Br. at 21. Lakeland cites to

       additional language in the Note stating that “any judgment in any such action

       or proceeding shall be enforceable against [LaPlace] only to the extent of

       [LaPlace’s] interest in the Mortgaged Property, in the Rents and in any other

       collateral given to [Lakeland].” Appellants’ App. Vol. II, p. 82. Moreover,

       Lakeland observes that the Mortgage allowed Lakeland, in the event of

       LaPlace’s default, to “take such action . . . as it deems advisable to protect and

       enforce its rights against [LaPlace]” including the ability to “recover judgment

       on the Note either before, during or after any proceedings for the enforcement

       of this Mortgage.” Id. at 142–43.


[17]   Ultimately, the trial court agreed with Lakeland and concluded that “the Note

       does entitle Plaintiff[] to a money judgment against Defendant LaPlace in the

       amount of the remaining balance of the loan.” Appellants’ App. Vol. II, p. 31.

       The court observed that “to proceed with a foreclosure action on the property

       subject to the Note, the Plaintiff must necessarily receive a money judgment in

       order to credit bid during a sheriff’s sale or sale under” Indiana Code section

       32-29-7-4. Id.; see Ind. Code § 32-30-10-5 (“In rendering judgment of

       foreclosure, the courts shall . . . give personal judgment against any party to the

       suit liable upon any agreement for the payment of any sum of money secured

       by the mortgage. . .”). The court agreed with Lakeland that the Exculpation and

       Recourse provisions limit Lakeland’s ability to enforce collection of the




       Court of Appeals of Indiana | Memorandum Decision 49A02-1612-MF-02902 | February 5, 2018   Page 10 of 16
       judgment, but do not limit its ability to obtain a money judgment against

       LaPlace.


[18]   We agree that Lakeland is entitled to foreclose on the property and seek a

       monetary judgment. The terms of the Note and Mortgage specifically allow

       Lakeland to “bring a foreclosure action.” Appellants’ App. Vol. II pp. 82, 155.

       And the Note and Mortgage repeatedly state that Lakeland may enforce its

       rights under the contracts by obtaining a judgment against LaPlace. Id. at 82,

       142–43. However, pursuant to the Exculpation and Recourse provisions,

       Lakeland may not seek a further deficiency against LaPlace following the

       auction of the property.4 We therefore affirm the trial court’s entry of summary

       judgment in Lakeland’s favor as to Count I of the complaint.


       Payments to Plaza Properties and L.G.R. Realty after Default
[19]   Plaza Properties and L.G.R. Realty (“collectively the Appellants”) argue that

       the trial court erred when it concluded that the assignment of rents and leases

       between Lakeland and LaPlace gave Lakeland superior rights to the fees paid to

       the Appellants. The Appellants contend that the payments they received after

       LaPlace’s default were appropriate under the various agreements because

       Lakeland did not terminate the management and assignment of the lease



       4
         Lakeland argued in the summary judgment proceedings that it was entitled to a judgment, but conceded
       that enforcement of any judgment obtained was limited by the recourse provisions of the Note and Mortgage.
       Appellant’s App. Vol. V, p. 51. Moreover, Lakeland admitted that its ability to enforce a judgment beyond
       the value of the Mortgaged Property, rents and other collateral is governed by the Note’s “bad boy”
       provisions, which are not at issue in this litigation. Appellee’s Br. at 12–13; Appellants’ Appendix Vol. V, p.
       55.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1612-MF-02902 | February 5, 2018         Page 11 of 16
       agreements until January 2016. Lakeland contends that the trial court properly

       concluded that any rights the Appellants had to management fees and

       commissions terminated when LaPlace defaulted on the note on January 1,

       2015.


[20]   Lakeland argues that the following provision in the Assignment of Leases and

       Rents clarifies that its right to rents and commissions collected after LaPlace’s

       January 1, 2015 default is superior to all other parties.


               Whenever an Event of Default exists, the license granted to [La
               Place] in this Assignment shall automatically terminate and be
               revoked, and [Lakeland] shall immediately and without notice,
               either in person, by agent, or by receiver to be appointed by a
               court, be entitled, whether or not [Lakeland] enters upon or takes
               control of the Mortgaged Property, to collect and possess the
               Rents[.]


       Appellants’ App. Vol. II., p. 32.


[21]   In addition, the Assignment includes a “waterfall” provision that provides:

       “apply the Rents so collected, first to the payment of the Debt, next to the

       performance and discharge of the Obligations, and next to the payment of all

       expenses associated with the ownership and operation of the Premises and

       Improvements.” Id. Moreover, Lakeland argues that LaPlace could not “confer

       upon Plaza Properties and L.G.R. rights that it did not possess,” and LaPlace’s

       promise “to pay Plaza Properties and L.G.R. a portion of the Rents as

       management fees or leasing commissions” was “subject to its revocable, limited



       Court of Appeals of Indiana | Memorandum Decision 49A02-1612-MF-02902 | February 5, 2018   Page 12 of 16
       license to collect and receive those Rents under the Assignment.” Appellee’s Br.

       at 26–27.


[22]   The trial court agreed and concluded that Lakeland “holds the superior claim

       for proceeds arising from rents and leases.” Appellants’ App. Vol. II, p. 33. The

       trial court found that the Appellants’ right to proceeds from rents and leases for

       performing services under the Management and Leasing Agreements

       terminated when LaPlace defaulted. Id.


[23]   The Appellants argue that Lakeland could have terminated the management

       agreements with thirty days’ written notice in the event that LaPlace defaulted

       on the loan, but Lakeland did not terminate the management and leasing

       agreements until the receiver was appointed over a year after LaPlace

       defaulted.5 The Appellants also observe that under the Manager’s Consent and

       Subordination of Management Agreement, in the event of LaPlace’s default,

       Lakeland had authority to require Plaza Properties to turn over all income and

       proceeds generated by the mortgaged properties directly to Lakeland.

       Appellants’ App. Vol. IV, p. 169. But Lakeland never did so. Finally, the

       Appellants also insist that LaPlace’s breach of the various contracts at issue in

       this appeal “does not diminish the rights Plaza Properties and L.G.R. [Realty]




       5
        Lakeland did not have copies of the management agreements between LaPlace and Plaza Properties until
       LaPlace’s counsel provided copies at the January 8, 2016 hearing concerning the request for the appointment
       of a receiver.



       Court of Appeals of Indiana | Memorandum Decision 49A02-1612-MF-02902 | February 5, 2018      Page 13 of 16
       enjoyed under the Management Agreements and Leasing Agreement,

       respectively.” Appellants’ Br. at 12.


[24]   LaPlace was bound by the terms of the Assignment of Leases and Rents. The

       Assignment provided that any rents collected from the properties were to be

       used “first to the payment of the Debt” owed under the Note. And, pursuant to

       the unambiguous terms of the Assignment, once LaPlace defaulted on the loan,

       its right to collect rents on the mortgaged properties ceased to exist.


[25]   Pursuant to the unambiguous terms of the Assignment, Lakeland was granted

       superior interest in any rents collected from the mortgaged property. Moreover,

       the management agreement executed between LaPlace and Plaza Properties

       (signed by the same individual on behalf of both entities) provided that the


               Management Agreement does not create an interest in real
               property or constitute a covenant running with the Property. The
               Management Agreement and any and all liens, rights and
               interests . . . owned, claimed or held, by [Plaza Properties] in and
               to the Property, are and shall be in all respects subordinate and
               inferior to the liens and security interests created or to be created
               for the benefit of [Lakeland], its successors and assigns, and
               securing the repayment of the Note . . .


       Appellant’s App. Vol. IV, p. 167. Similarly, the Mortgage references the

       Management Agreements between LaPlace and Plaza and states that the “fee

       due under the Management Agreement, and the terms and provisions of the

       Management Agreement, are subordinate to this Mortgage and the Property

       Manager shall attorn to Mortgagee.” Ex. Vol., Ex. 1, p. 10.


       Court of Appeals of Indiana | Memorandum Decision 49A02-1612-MF-02902 | February 5, 2018   Page 14 of 16
[26]   Under their agreements with LaPlace, the Appellants are entitled to

       management fees and commissions for management and leasing of the

       properties. But Lakeland was not a party to those agreements. Their remedy is

       against LaPlace, with whom they contracted to perform those services. 6


[27]   After LaPlace defaulted on the Note, LaPlace’s right to collect rents was

       revoked, and Lakeland’s right to the rents is superior to any right the Appellants

       have by virtue of their agreements with LaPlace. We therefore agree with the

       trial court that under the terms of the Assignment, once LaPlace defaulted

       “there is no question that Lakeland now holds the superior claim for proceeds

       arising from rents and leases.”7 Appellants’ App. Vol. II, p. 33. For all of these

       reasons, we affirm the trial court’s entry of summary judgment on Count III of

       Lakeland’s complaint.




       6
         Whether Plaza Properties and L.G.R. Realty provided the services LaPlace contracted with them to provide
       is not relevant to our consideration of the contractual terms at issue in this appeal. We therefore do not
       address the Appellants’ claim that the trial court abused its discretion when it struck two paragraphs of the
       Vollman Affidavit, in which the affiant concluded that Plaza and L.G.R. fulfilled all of their obligations
       under the terms of their contracts with LaPlace.
       7
         Throughout these proceedings, Lakeland argued that it had a superior interest in all rents collected after
       LaPlace defaulted on January 1, 2015. Appellants’ App. Vol. V, pp. 36–37. But Lakeland also stated that it
       was only seeking to foreclose the rents collected after the receiver was appointed on January 8, 2016, and the
       rents collected between the date of default and the date the receiver was appointed relate to Lakeland’s claim
       for conversion. Appellants’ App. Vol. V, pp. 56–57; see also Tr. pp. 80–81. Therefore, the Appellants argue
       that the trial court erred when it concluded that Lakeland is entitled to all rents collected after LaPlace’s
       January 1, 2015 default. We disagree. The trial court was asked to interpret the terms of the Assignment. The
       court did so, and entered a judgment consistent with its interpretation.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1612-MF-02902 | February 5, 2018         Page 15 of 16
                                                 Conclusion
[28]   The trial court properly concluded that there were no genuine issues of material

       fact and that Lakeland was entitled to judgment as a matter of law on Counts I

       and III of its Complaint against the Defendants.


[29]   Affirmed.


       Vaidik, C.J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1612-MF-02902 | February 5, 2018   Page 16 of 16